Exhibit Consolidated Financial Statements PreMD Inc. December 31, 2007 REPORT OF INDEPENDENT AUDITORS To the Shareholders of PreMD Inc. We have audited the consolidated balance sheets of PreMD Inc. (the “Company”) as at December31, 2007 and 2006 and the consolidated statements of loss, comprehensive loss and deficit and cash flows for each of the years in the three-year period ended December 31, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company's internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of PreMD Inc. as at December31, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2007 in conformity with Canadian generally accepted accounting principles. As discussed in note 2 to the consolidated financial statements, in 2007 the Company changed its method of accounting for financial instruments. Chartered Accountants Licensed Public Accountants Toronto, Canada, March 12, 2008. COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA - U.S. REPORTING CONFLICT In the United States, reporting standards for auditors require the addition of an explanatory paragraph, following the opinion paragraph, when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in note 1 to the consolidated financial statements. Our report to the shareholders datedMarch 12, 2008, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the auditors' report when these are adequately disclosed in the consolidated financial statements. Chartered Accountants Licensed Public Accountants Toronto, Canada, March 12, 2008. PreMD Inc. Incorporated under the laws of Canada CONSOLIDATED BALANCE SHEETS [In Canadian dollars] [See note 1 - Nature of Operations and Going Concern Uncertainty] As at December 31 2007 2006 $ $ ASSETS Current Cash and cash equivalents [note 2] 282,200 112,577 Short-term investments [note 2] 907,768 3,163,482 Accounts receivable [note 3] 8,292 11,221 Inventory 61,177 179,219 Prepaid expenses and other receivables 758,715 570,773 Investment tax credits receivable 340,000 200,000 Total current assets 2,358,152 4,237,272 Deferred financing fees, net of accumulated amortization of $174,863 in 2006 [notes 2 and 5] - 347,589 Capital assets, net [note 4[a]] 93,867 312,410 Intangible assets, net of accumulated amortizationof $991,473 [2006 - $915,027] [notes 4[b] and 8[a]] 305,783 382,229 2,757,802 5,279,500 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current Accounts payable 305,333 963,990 Accrued liabilities 765,312 932,372 Current portion of deferred revenue [note 8[a]] 106,680 - Total current liabilities 1,177,325 1,896,362 Convertible debentures [notes 2 and 5] 5,626,987 6,350,680 Deferred revenue [note 8[a]] 373,380 - Total liabilities 7,177,692 8,247,042 Commitments [note 8] Shareholders' deficiency Capital stock [note 6] 29,120,655 25,263,480 Contributed surplus [note 6] 3,098,928 2,521,915 Equity component of convertible debentures [note 5] 2,239,385 2,239,385 Warrants [notes 5, 6[c] and6[d]] 1,557,296 1,170,020 Deficit [note 2] (40,436,154 ) (34,162,342 ) Total shareholders' deficiency (4,419,890 ) (2,967,542 ) 2,757,802 5,279,500 See accompanying notes On behalf of the Board: Brent Norton, MD, MDA Director Stephen A. Wilgar Director PreMD Inc. CONSOLIDATED STATEMENTS OF LOSS, COMPREHENSIVE LOSS AND DEFICIT [In Canadian dollars] Years ended December 31 2007 2006 2005 $ $ $ REVENUE Product sales [note 3] 41,184 6,513 425,730 License revenue [note 3 and 8[a]] 53,340 3,328,827 1,153,308 94,524 3,335,340 1,579,038 Cost of product sales, including amortization ofnil [2006 - nil; 2005 - $3,456] 140,261 36,824 428,650 (45,737 ) 3,298,516 1,150,388 EXPENSES Research and development 2,777,651 4,773,762 3,120,276 General and administration 3,213,276 3,024,811 2,690,790 Interest on convertible debentures [notes 5 and 6] 663,418 677,723 228,481 Imputed interest on convertible debentures [note 5] 1,002,394 819,609 255,529 Mark-to-market adjustment on derivative [note 2] 18,000 - - Amortization [notes 2, 4[a], [b] and 5] 165,753 319,205 252,804 Loss (gain) on foreign exchange (1,313,292 ) 97,746 (35,734 ) 6,527,200 9,712,856 6,512,146 RECOVERIES AND OTHER INCOME Investment tax credits 140,000 200,000 198,923 Interest 117,125 265,369 173,130 257,125 465,369 372,053 Net loss and comprehensive loss for the year (6,315,812 ) (5,948,971 ) (4,989,705 ) Deficit, beginning of year (34,162,342 ) (28,213,371 ) (23,223,666 ) Adjustment to opening deficit [note2] 42,000 - - Deficit, end of year (40,436,154 ) (34,162,342 ) (28,213,371 ) Basic and diluted loss per share $ (0.26 ) $ (0.27 ) $ (0.23 ) Weighted average number of common shares outstanding 24,326,078 21,663,698 21,487,008 See accompanying notes PreMD Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS [In Canadian dollars] Years ended December 31 2007 2006 2005 $ $ $ OPERATING ACTIVITIES Net loss and comprehensive loss for the year (6,315,812 ) (5,948,971 ) (4,989,705 ) Add (deduct) items not involving cash Amortization 165,753 319,205 256,260 Stock-based compensation costs included in Research and development expense 193,527 156,920 147,085 General and administration expense 400,821 383,767 421,812 Loss (gain) on sale of capital assets 139,669 (1,743 ) - Imputed interest on convertible debentures 1,002,394 819,609 255,529 Mark-to-market adjustment on derivative 18,000 - - Interest on convertible debentures paid in common shares 543,312 281,462 - Loss (gain) on foreign exchange (1,288,160 ) 97,748 (35,734 ) Net change in non-cash working capitalbalances related to operations [note 9] (1,011,237 ) 1,422,730 (1,061,397 ) Increase (decrease) in deferred revenue 480,060 (2,609,315 ) (301,885 ) Cash used in operating activities (5,671,673 ) (5,078,588 ) (5,308,035 ) INVESTING ACTIVITIES Short-term investments 2,218,115 4,589,356 (3,065,568 ) Purchase of trademark [note 8[a]] - (150,000 ) - Purchase of capital assets (11,868 ) (24,965 ) (130,310 ) Proceeds from sale of capital assets 1,435 3,000 - Cash provided by (used in) investing activities 2,207,682 4,417,391 (3,195,878 ) FINANCING ACTIVITIES Issuance of convertible debentures [note 5] - - 9,827,616 Financing fees [notes 2 and 5] - (51,399 ) (861,328 ) Issuance of capital stock, net of issue costs [note 6[c]] 3,683,804 - 198,400 Cash provided by (used in) financing activities 3,683,804 (51,399 ) 9,164,688 Effect of exchange rate changes on cash andcash equivalents (50,190 ) 51,974 (127,034 ) Net increase (decrease) in cash and cashequivalents during the year 169,623 (660,622 ) 533,741 Cash and cash equivalents, beginning of year 112,577 773,199 239,458 Cash and cash equivalents, end of year 282,200 112,577 773,199 Represented by Cash 164,776 112,577 773,199 Cash equivalents 117,424 - - 282,200 112,577 773,199 Supplemental cash flow information Cash paid during the year for interest [note 5] 120,106 396,261 228,481 See accompanying notes PreMD Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [In Canadian dollars, unless otherwise noted] December
